DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The applicant’s timely filing of terminal disclarimers on 9/10/2021 has overcome previous obviousness type double patenting rejections.
As no other objections or rejections remain in the case, instant claims 1-24 are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
                                                                                                                                                                                               Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1767